Citation Nr: 9902040	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for brain disease 
due to trauma described as, post concussion residuals, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service from December 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to an increased evaluation 
for hypertension, and post concussion residuals, both 
currently rated as 10 percent disabling.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his hypertension and 
post concussion residuals are much worse than indicated by 
the currently assigned evaluations of 10 percent each.  His 
representative has joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for entitlement to an 
increased evaluation for hypertension, and post concussion 
residuals, both currently rated as 10 percent disabling.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claims.

2.  In the most recent VA examination in June 1996, the 
veterans blood pressure (B/P) was 160/100, sitting and lying 
down, and 130/90 standing.  Other B/Ps include a VA 
examination in November 1952 noting B/Ps of 120/90, 128/90, 
138/90, and 120/90; private medical records note a B/P in May 
1985 of 130/80; B/P in May 1996 of 110/70;  and, B/Ps in June 
1996 of 124/80, and 122/70.  At a hearing at the RO in August 
1997, the veteran testified to a recent B/P of 160/90.

3.  The clinical evidence of record does not show that the 
veteran's diastolic blood pressure is predominantly 110 or 
greater, or that his systolic pressure is predominantly 200 
or more; it is indicated that he takes medication for blood 
pressure control.

4.  The clinical evidence of record does not show that the 
veteran's suffers from any purely neurological disabilities 
due to his post concussion residuals nor is there evidence of 
brain infarct or dementia secondary to the service connected 
concussion residuals.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (1996) (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for post concussion residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's assertions constitute well-grounded claims 
within the meaning of 38 U.S.C.A. § 5107(a), requiring the VA 
to fulfill the statutory duty to assist the veteran in 
developing all facts relevant to the claim.  Proscelle  v. 
Derwinski, 2 Vet. App. 629, 632 (1992). A claim that a 
service-connected disorder has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to increase in severity. See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992). The Board is satisfied that all 
relevant facts have been properly developed to comply with 
the duty to assist and that the evidentiary record is 
sufficient in scope and in depth for a fair, impartial, and 
fully informed appellate decision.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.1 (1998). Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1998).  Separate DCs identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998). When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (1998).

In addition, the Board will consider the potential 
application of the various other provisions of  38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Hypertension

The Board notes that during the pendency of this appeal, VA 
amended its regulations for rating cardiovascular system 
disabilities effective January 12, 1998. See 62 Fed. Reg. 
65207-65224 (December 11, 1997) (codified at 38 C.F.R. § 
4.100-4.102 (1998)). As held in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where the law and regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply. It is 
observed that the RO has evaluated the appellant's claim for 
an increased evaluation for his hypertension in accordance 
with the new rating criteria.  He is currently assigned a 10 
percent evaluation under DC 7101, Hypertensive vascular 
disease. The Boards review indicates that there is no 
appreciable difference in the rating criteria under the new 
or old code in this case.


Under the old DC 7101, Hypertensive vascular disease 
manifested by;

Diastolic pressure readings predominantly 100 or greater 
warrant a 10 percent disability rating.  

Diastolic pressure readings  predominantly 110 or more with 
definite symptoms of the disease warrants a 20 percent 
disability rating. 

When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, DC 7101 (1996).  

Under the amended DC 7101, Hypertensive vascular disease 
manifested by;

Diastolic pressure readings predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, warrants a 10 percent rating.

Diastolic pressure readings predominantly 110 or more, 
warrants a 20 percent evaluation. 38 C.F.R. § 4.104, DC 7101 
(1998).

Review of the medical evidence of record reveals that in an 
October 1945 VA examination, the veteran was diagnosed with 
hypertension.  

By rating action in October 1945 service connection was 
granted for hypertension, rated as 10 percent disabling.  It 
was reduced to noncompensable in a rating action in September 
1952.

A rating action in April 1985, increased the rating for 
hypertension to a 10 percent rating.  

A VA examination in June 1996 noted that the veteran was 
diagnosed in 1945 with hypertension. It was noted that his 
blood pressure was 160/100, sitting and lying down, and 
130/90 standing. His medications included Allopurinol, 
Verelan, Glucotrol, and Prednisone. He had no complications 
such as transient ischemic attacks, or cerebrovascular 
accident, seizures, angina, MI, congestive heart failure, 
arrhythmia, or valvular disease.   

At a hearing at the RO in August 1997, the veteran was asked 
if he wished to add any additional comments to support his 
claim for an increased rating for hypertension. He stated 
that he did not, but added that he was on medication for 
hypertension. He testified to having had a B/P reading of 
160/90 about one month prior to the hearing.  Since his last 
examination he had not experienced any seizures, angina, 
headaches, or double vision, except for headaches, or vision 
problems as related to cataracts.  

Post service medical records include;

VA examination in November 1952 noting B/P readings of; 
120/90, 128/90, 138/90, and 120/90.

May 1985 Martin Memorial Hospital medical summary noting B/P 
of 130/80.

Private medical records from Donald B. Hoffman, M.D., noting 
B/P readings of; May 1996, 110/70;  and, June 1996- 124/80, 
and 122/70.

While there were two isolated B/P reading at 160/100, during 
the VA examination in June 1996, the diastolic readings are 
not predominantly greater than 110, and the systolic pressure 
is not predominantly over 200.  The evidence of record 
indicates diastolic reading to be primarily under 100, and 
systolic readings to be under 160 while on medication.  The 
veterans hypertension requires the continued use of 
medication, and warrants a 10 percent rating under the 
applicable code.

It is the conclusion of the Board therefore, that the 
evidence on file does not support a 20 percent rating.  The 
current objective findings more nearly approximate those for 
the 10 percent rating, and accordingly the lower rating is 
for application.  38 C.F.R. § 4.7 (1998).  While, as noted, 
there were two reading at 160/100, these were taken together 
during a VA compensation examination.  These readings do not 
predominate, especially with the use of continuous 
medication.  Thus, the Board concludes that an evaluation 
over 10 percent is not warranted for the veterans service-
connected hypertension.  Finally there is no evidence of 
hypertensive heart disease which would warrant consideration 
of the provisions of DC 7007.

Post concussion residuals

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  The Board notes 
that a hearing disorder, tinnitus, and posttraumatic stress 
disorder (PTSD) whose symptomatology has been variously 
described by the veteran as due to his concussion injury, 
have all been granted separate service connected ratings, and 
are not considered as residuals of his brain trauma, for 
purposes of this claim.  With these considerations in mind, 
the Board will address the merits of the claim at issue.

The RO has rated the veterans post concussion residuals 
under DC 8045, Brain disease due to trauma, as follows;

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207). 

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a greater than 10 percent 
evaluation for the post concussion residuals is warranted.

Review of the medical evidence of record reveals that the 
veteran suffered a concussion injury in November 1944.  

In an October 1945 VA examination, the diagnosis was 
concussion of brain rated as a traumatic brain lesion.

By rating action in October 1945 service connection was 
granted for a concussion of the brain, rated as 10 percent 
disabling.  The RO considered tinnitus to be a residual of 
his concussion.

By rating action in September 1952 service connection for 
concussion of the brain was amended to cerebral concussion, 
and a 30 percent rating was granted.  No chronic brain 
syndrome associated with trauma was found by examination at 
that time. In addition a separate noncompensable rating for 
tinnitus was granted.

By rating action in January 1953 service connection for 
cerebral concussion was amended  to conversion reaction, and 
the 30 percent rating was reduced to 10 percent disabling.

In an April 1985 rating action, the veterans service 
connected disabilities were reviewed and amended to revise 
obsolete diagnostic codes.  The rating for tinnitus was 
increased to a 10 percent rating.  The description of the 
former cerebral concussion, later changed to a conversion 
reaction was amended to read post-concussion residuals.

In a VA examination in June 1996, the examiner noted that the 
veteran suffered a concussion in 1944, and was later 
diagnosed with a traumatic brain disease.  He did not lose 
consciousness after the injury, and returned to duty after 2-
3 weeks.  He led a normal life after service and retired at 
age 57.  His only reported problem was a  loss of memory of 
events shortly after the concussion.  He had no headaches, 
double vision, paresis, paresthetica, slurred speech, 
incoordination, or gait problems.  There were no signs of 
dementia, neurological localizing signs, or current 
complaints.  The diagnosis was a history of traumatic brain 
disease, neurologically normal at present.  

At a hearing at the RO in August 1997, the veteran testified 
to having a hearing loss disorder as a residual of his 
concussion.  This was the only residual of the concussion 
injury he claimed.  

As noted previously the issue of hearing loss, tinnitus, and 
PTSD (psychological symptomatology), as post concussion 
residuals were removed from the appeal with the grant of 
separate 10 percent disability ratings for hearing loss, and 
tinnitus, and a 50 percent disability rating for PTSD.

Post service treatment records are negative for any diagnosis 
or treatment of post concussion residuals or organic brain 
disease caused by trauma.

It is clear from the medical evidence that the appellants 
post concussion residuals are purely subjective complaints, 
and may be rated 10 percent under DC 9304 and no more.  
Significantly, there is no evidence of any residuals of a 
brain disease due to trauma.  Thus the Board concludes that 
an evaluation over 10 percent under DC 8045 is not warranted 
for the veterans service connected post concussion 
residuals.


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
each for hypertension, and post concussion residuals are 
denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
